 



EXHIBIT 10.32
AMENDMENT NO. 2 TO
THE GENUINE PARTS COMPANY
DEATH BENEFIT PLAN
     This Amendment to the Genuine Parts Company Death Benefit Plan is adopted
by Genuine Parts Company (the “Company”) through action of the Pension and
Benefits Committee (the successor to the Pension Committee), effective as of the
date set forth herein.
  WITNESSETH:
     WHEREAS, the Company maintains the Genuine Parts Company Death Benefit Plan
(the “Plan”) effective July 15, 1997, and such Plan is currently in effect; and
     WHEREAS, under Section 9.1 the Committee has the authority to amend the
Plan;
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1.
     Effective April 1, 2005, the definition of “Beneficiary” under Article 2 is
hereby revised to read as follows:
Beneficiary shall mean (i) for a married Participant, his Spouse and (ii) for an
unmarried Participant, his descendants (per stirpes), and if there are no
descendants, his estate. For the purposes of the foregoing sentence, the term
“descendants” shall include any persons adopted by a Participant or by any of
his descendants.
2.
       Effective January 1, 2005, a new definition shall be added to Article 2
as follows:
Spouse shall mean, as of any applicable date, a person who (i) was married to
the Participant in a civil or religious ceremony recognized under the laws of
the state where the marriage was contracted, (ii) was married to the Participant
on the Participant’s Annuity Starting Date, and (iii) is recognized under
federal law including the Defense of Marriage Act and the Code. A Participant
shall not be considered married to another person as a result of any common law
marriage whether or not such common law marriage is recognized by applicable
state law. The Participant’s Spouse as of the Participant’s Annuity Starting
Date shall continue to be the Participant’s Spouse for purposes of this Plan
(unless otherwise provided in a qualified domestic relations order)
notwithstanding the subsequent death or divorce of such Spouse and the
remarriage of the Participant.
3.
       Effective January 1, 2005, Section 3.1 is deleted in its entirety and a
new Section 3.1 is substituted in lieu thereof as follows:

 



--------------------------------------------------------------------------------



 



  3.1   Eligibility

A Beneficiary shall be eligible to receive benefits under this Plan only if all
of the following conditions are satisfied:

  (a)   The Participant has earned 3 or more years of Credited Service;     (b)
  The Participant dies prior to his Annuity Starting Date and either (i) prior
to terminating his Employment; or (ii) while on an approved leave of absence,
disability, workers compensation, or other type of absence approved by the
Committee during which time the Participant is an Employee but not in active
Employment;     (c)   The Participant’s Spouse (if any) timely waives his or her
right to all death benefits under the Pension Plan; and     (d)   The
Participant’s Beneficiary timely elects the death benefit under this Plan as
provided in Section 3.3.

4.
       Effective January 1, 2005, a new Section 3.3 is added as follows:

  3.3   Application for Benefits

  (a)   To receive benefits under the Plan, a Beneficiary must timely and
properly elect a death benefit under this Plan using election forms and in
accordance with procedures determined by the Committee. Such elections and other
required documentation must be submitted to the Committee no later than the last
day of the third month after the Committee receives notification of the
Participant’s death.     (b)   If the Spouse of a married Participant does not
timely and properly submit the applicable election forms and documentation
(including, but not limited to, the waiver of death benefits under the Pension
Plan), the Spouse will be deemed to have elected the applicable death benefit
under the Pension Plan (if any) and no death benefit will be paid under this
Plan.     (c)   If the Beneficiary of an unmarried Participant does not timely
and properly submit the applicable election forms and documentation, the
Beneficiary will be deemed to have elected to receive a lump sum distribution of
the death benefit under this Plan (see Section 5.1).

5.
Effective January 1, 2005, Section 4.1 is hereby deleted in its entirety and a
new Section 4.1 is substituted in lieu thereof as follows:
4.1 Computation of Death Benefit
Benefits under this Plan shall be equal to the following monthly amounts (only
one of (a), (b), or (c) shall apply to a deceased Participant and his or her
Beneficiary:

 



--------------------------------------------------------------------------------



 



  (a)   For a Participant with at least 3 but less than 10 complete years of
Credited Service, the greater of (A) 30% of the Participant’s current monthly
Earnings as of the date immediately prior to the Participant’s death, or (B) 30%
of the Participant’s Average Earnings, payable for 12.5 months (the 13th month
will be 50% of the normal payment).     (b)   For a Participant with 10 but less
than 15 complete years of Credited Service, the greater of (A) 30% of the
Participant’s current monthly Earnings as of the date immediately prior to the
Participant’s death, or (B) 30% of the Participant’s Average Earnings, payable
for 25 months;     (c)   For a Participant with 15 or more complete years of
Credited Service, the greater of (A) 30% of the Participant’s current monthly
Earnings as of the date immediately prior to the Participant’s death, or (B) 30%
of the Participant’s Average Earnings, payable for 50 months.

As set forth in Article 5, a Beneficiary may elect to receive a lump sum payment
of the applicable monthly amount. Such lump sum shall be the present value of
the applicable monthly amount set forth in (a), (b), or (c) above. Present value
shall be determined using the actuarial assumptions set forth in the Pension
Plan for determining single sum values. The actuarial assumptions shall be those
in effect in the Pension Plan on the first day of the month following the
Participant’s death.
6.
Effective January 1, 2005, Section 5.1 is hereby deleted in its entirety and a
new Section 5.1 is substituted in lieu thereof as follows:

  5.1   Form of Payment.

  (a)   Payments under this Plan shall be made in either a monthly payment as
described in Section 4.1(a), (b), or (c) (as applicable) or in a single lump sum
payment equal to the present value of the applicable monthly payment as
determined in Section 4.1     (b)   The Beneficiary shall elect the form of
payment on the election forms and other documentation required by the Committee
(see Section 3.3). If the Spouse of a married Participant does not timely submit
all elections, such Spouse shall waive his or her right to death benefits under
this Plan (see Section 3.3). If a Beneficiary of an unmarried Participant does
not timely and properly submit all elections and documentation as required by
the Committee, such Beneficiary shall be deemed to have elected to receive his
or her death benefit under the Plan in a single lump sum payment.

7.
       Effective January 1, 2005, a new Section 5.3 is hereby added to the Plan
as follows:

  5.3   Timing of Payments

  (a)   Payments under the Plan shall commence on the first day of the month
that is at least 30 days after the Beneficiary properly submits to the Committee
the elections, waivers

 



--------------------------------------------------------------------------------



 



      (if any) and other documentation as required by the Committee (or as soon
as administratively feasible thereafter).

  (b)   If the Beneficiary of an unmarried Participant does not complete the
election and application for benefit forms within the time period identified in
Section 3.3(b) above, the lump sum payment will be made on the first day of the
fourth month after the Committee receives notification of the Participant’s
death (or as soon as administratively feasible thereafter).

************************
     Except as amended herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, Genuine Parts Company, acting through the Pension and
Benefits Committee has caused this Amendment to the Plan to be executed on the
date shown below but effective as of the date indicated above.

                  PENSION AND BENEFITS COMMITTEE
 
           
 
  By:        
 
     
 
            Frank Howard, acting on behalf of the Committee
 
           
 
  Date:        
 
     
 
   

 